Detailed Action
Claims 1-12 and 14 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 13 inadvertently missing. Appropriate correction is required.
Claim Interpretation - 35 USC § 112(f)

	The following is a quotation of 35 U.S.C. 112(f): 
(f} Element in Claim for a Combination. -An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also comm only referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic place holder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre - AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic place holder is not preceded by a structural modifier. Such claim limitation(s) is/are:

“means of a gradient unit” in claim 1;
“means of an RF transmit-receive device” in claim 1;
“ a magnet unit” in claim 12 ;
 “a gradient unit” and “an additional gradient unit” in claim 12;
“a high frequency unit” in claim 12; 

These claims limitations are being interpreted as:
“constant gradient is switched (block 201)′”. as described in fig. 1, para. [0037],
“a three-dimensional volume , non-slice-selective HF excitation pulse (block 203), as described in fig. 1, para [0037],
 “a magnet unit 3 for generating the main magnetic field” as described in fig.5, para. [0078] of the publication. 
 “a gradient unit 5 and additional gradient unit 15 for generating the gradient fields, a high frequency unit 7 for irradiating and receiving high frequency signals, and high frequency unit 7 by means of a high frequency transmit/receive controller 7′”. as described in fig. 5, paras. [0078], [0081],
“a high frequency unit 7 for irradiating and receiving high frequency signals”, as described in fig.5 , paras. [0078], [0079], [0081], and [0082] of the publication,
because these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1, 4, 12 and  14 are rejected   under 35 U.S.C. 103 as being unpatentable over Pfeuffer; Josef, (hereafter Pfeuffer ) US 20130249549 A1, published on September 26, 2013; in view  of Grodzki; David (hereafter Grodzki), US 20150234024 A1, published on August 20, 2015. 

Regarding claim 1, Pfeuffer  teaches a method for producing scan data from an examination object (Fig. 1, [0073] A magnetic resonance system include a magnetic scanner  that scan image data), the method comprising: 
reading out a k-space which corresponds to a mapping area (abstract, Figs.11-13, [0013]-[0014],  A  two- dimensional k-space, where  target magnetization (m) is initially detected, and an energy distribution function in k-space is determined on the basis of the target magnetization. A k-space trajectory k(t) is  mapped on the k-space), by: 
a) switching a constant gradient by means of a gradient unit of a magnetic resonance system ([0006], [0079], the trajectory in k-space describes the path in k-space that is traversed over time upon emission of an RF pulse by the aforementioned switching of the gradient pulses, wherein  a desired gradient pulse train GP is emitted via suitable gradient control signals SGx, SGy, SGz and controls the RF transmission/reception unit 12 in parallel so that a multichannel pulse train MP is emitted);
b) irradiating an RF excitation pulse by means of an RF transmit-receive device of the magnetic resonance system ([0004],[0035]-[0036], a multichannel pulse train (pTX) with multiple individual RF(i.e.,  Radio-frequency excitation ) pulse trains that are to be emitted in parallel by the magnetic resonance tomography system via different independent radio-frequency transmission channels)
c) following a time t1 after the last irradiated RF excitation pulse, recording echo signals by means of the RF transmit-receive device ([0078], The magnetic resonance signals received from this or from the whole-body coil by means of the RF 
transmission/ reception unit 12 are passed as raw data RD to a reconstruction unit 14 that reconstructs the image data BD from these and stores these in a memory 16 and/or passes these to the terminal 20 via the interface 17. Recording echo signals corresponds to reading the  magnetic resonance signals received  from the coil and store magnetic resonance signals  as raw data); and
d) storing the recorded echo signals as scan data along the k-space trajectory predetermined by the strength of the switched gradient (Figs. 11-13, [0006], as discussed above the magnetic resonance signals received from the coil and stored as raw data. The stored raw data generated as a k-space trajectory k(t) display in two-dimension k-space as shown in Figs.11-13); 
wherein the steps a) to d) are carried out repeatedly with various switched constant gradients ([0006], as discussed above in order to implement such a k-space trajectory location for entry of raw data in k-space that are selected in the desired order by adjusting the individual gradients at specific times.  The trajectory in k-space describes the path in k-space that is traversed over time upon emission of an RF pulse by the aforementioned (repeated) switching of the gradient pulses), and the various gradients are switched in at least two phase encoding directions ([0079], as discussed above the desired gradient pulse train GP is emitted via suitable gradient control signals SGx, SGy, SGz.  Thus,  the gradient pulse train GP is encoded in three (x, y and z) directions), and wherein at least once following the time t1 after the last switched HF excitation pulse, additional gradients with a modulating amplitude are switched in at least one direction which is oriented at right angles to a direction predetermined by the already switched constant gradients until the k-space corresponding to the imaging area is read out in a first region which depends on the time t1 ([0077], 0079], the control device 10 has a gradient control unit 11 that can be composed of multiple sub-components. The individual gradient coils are connected via this gradient control unit 11 with control signals SGx, SGy, SGz. To implement such a k-space trajectory location for entry of raw data in k-space that are selected in the desired order by adjusting the individual gradients at specific times in 3 orthogonal directions (i.e. X-Y-Z) using control signals SGx, SGy, SGz of gradient control unit 11), and 
It is noted that Pfeuffer does not specifically teach “ e) reading out the k-space corresponding to the mapping area, which is not covered by the first region of the k-space and which comprises at least the k-space center, differently to that descried by steps a) to d), and storing this scan data; and reconstructing image data from the recorded scan data of the k-space by means of a control facility of the magnetic resonance system.”
On the other hand, Grodzki teaches reading out the k-space corresponding to the mapping area, which is not covered by the first region of the k-space and which comprises at least the k-space center, differently to that descried by steps a) to d) ( claim 10, [0013], [0017], a single point in k-space to be determined multiple times as a point to be sampled in said randomized determination, and making a determination of points to be sampled in k-space using radial or spiral trajectories in k-space that begin at a center of k-space), and 
storing this scan data; and reconstructing image data from the recorded scan data of the k-space by means of a control facility of the magnetic resonance system (Claim 5, Fig.9, [0061]-[0066]  the  k-space points to be sampled that were determined by means of spiral trajectories, and which are recorder (stored) in the FFT grid points  are  sampled by means of the acquisition of the MR data for these k-space points, and then an MR image is reconstructed as a function of the MR data as shown in Fig.9).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of acquiring an MR data relating to the k-space points to be sampled based on randomized determination of k-space points taught by Grodzki ([0007]) into Pfeuffer.
The suggestion/motivation for doing so allows user of Pfeuffer obtain high quality MR Image by incorporating  missing (not sampled) k-space points which  have a random distribution(see [0009], [0012]).

Regarding claim 4, while Pfeuffer teaches the limitation of claim 1, but fails to teach the limitation of claim 4,
On the other hand Grodzki specifically  teaches wherein the scan data is read out in step e) as Cartesian scan data by means of a single point imaging method (Figs. 7 ,8, claims 5 and 6, [0009], [0061], Grodzki specifically  teaches in figs 7 and 8 a two-dimensional k-space allowing a single point in k-space to be determined multiple times as a point to be sampled and to be determined only once as a point to be sampled in the randomized determination.)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of acquiring an MR data relating to the k-space points to be sampled based on randomized determination of k-space points taught by Grodzki ([0007]) into Pfeuffer.
The suggestion/motivation for doing so allows user of Pfeuffer obtain high quality MR Image by incorporating  missing (not sampled) k-space points which  have a random distribution(see [0009], [0012]).

Regarding claim 12,  Pfeuffer  teaches a magnetic resonance system (Fig. 1, [0073], [0082] A magnetic resonance system 1 ) , comprising: 
a magnet unit (Fig. 1, [0073], a basic field magnet 3 ) ; 
a gradient unit (Fig. 1, [0073], a gradient system 4 ); 
a high frequency unit (Fig. 1, [0073], a whole-body radio-frequency coil 5 ); and 
a control facility with a high frequency transmit/receive controller with (Fig. 1 [0078], [0079],  the control device 10, includes a radio-frequency transmission/reception unit 12.) an additional gradient unit ([0006], individual gradients ), wherein the control facility is embodied to carry out the method as claimed in claim 1 on the magnetic resonance system (this limitation is discussed in claim 1 above).

Regarding claim 14, Pfeuffer  teaches a non-transitory computer-readable medium comprising program code which when executed by a control facility of a magnetic resonance system performs the method of claim 1 ([fig.1, [0023], [0076], [0083],  a computer program which can be loaded directly into a memory of a control sequence determination device, with program code segments in order to execute all step of the magnetic resonance system described in claim 1 above ).

Claims  2 and 3   are rejected   under 35 U.S.C. 103 as being unpatentable over Pfeuffer US 20130249549 A1, in view  of Grodzki; David US 20150234024 A1, as applied to claim 1 above, and further in view of Grodzki, David I (hereafter , Grodzki, David I), DE 102010041450, published on March 29, 2012.  

Regarding claim 2, while the combination of Pfeuffer and Grodzki teaches the limitation of claim 1, but fails to teach the limitation of claim 2,
On the other hand Grodzki, David I teaches the irradiated RF excitation pulses are irradiated after full strength of the constant gradients is reached (page 8 claim 6, page 4 1st para., page 7 3rd para., Grodzki, David I further teaches after reaching the full strength of the switched phase encoding gradients, irradiation of a non-slice selective RF excitation pulse by means of an RF transceiver of the magnetic resonance system,
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of  obtaining a  full strength of a switched phase-encoding gradients taught by Grodzki, David I (see page 4 1st paragraph) into modified Pfeuffer.
The suggestion/motivation for doing so allows user of modified Pfeuffer to maximize a recording of echo signals and storing the echo signals as raw data points along the radial k-space trajectory, since the recording of echo signals predetermined by the strength of the phase encoding gradients (see page 4 1st  paragraph)

Regarding claim 3, while the combination of Pfeuffer and Grodzki teaches the limitation of claim 1, but fails to teach the limitation of claim 3.
On the other hand, Grodzki, David I teaches wherein the irradiated RF excitation pulses are non-slice-selective RF excitation pulses. (page 8 claim 6, page 4 1st para., page 7 3rd para. , Grodzki, David I further teaches  after reaching the full strength of the switched phase encoding gradients, irradiation of a non-slice-selective RF excitation pulse by means of an RF transceiver of the magnetic resonance system).
Regarding the motivation statement, the motivation statement applied to claim 2 is also applied to claim 3. 

Claims  5,7-10   are rejected   under 35 U.S.C. 103 as being unpatentable over Pfeuffer US 20130249549 A1, in view  of Grodzki; David US 20150234024 A1, as applied to claim 1 above, and further in view of Grodzki, David II (hereafter , Grodzki, David II), US 20150253408 A1  , published on October 09, 2015.  

	Regarding claim 5, while the combination of Pfeuffer and Grodzki teaches the limitation of claim 1, but fails to teach the limitation of claim 5,
On the other hand, Grodzki, David II teaches a modulation of the amplitude of an additional gradient is sinusoidal (claim 5, [0022], Grodzki, David II  further teaches the at least one gradient pulse activation is sinusoidal in the readout direction. Gradient coil system to implement at least one gradient switching in the readout direction as a sinusoidal gradient switching.),
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate method of applying a sinusoid type gradient pulse activation taught by Grodzki, David II into Pfeuffer. 
The suggestion/motivation for doing is to avoid a sudden gradient activation in the readout direction, thus improve the gradation activation in a particularly low noise volume of the magnetic resonance sequence.

Regarding claim 7, while the combination of Pfeuffer and Grodzki teaches the limitation of claim 1, but fails to teach the limitation of claim 7
On the other hand, Grodzki, David II  further teaches a portion of the first region is predetermined, in which additional gradients are switched while scan data is recorded ( [0023], [0040], Grodzki, David II  further teaches magnetic resonance sequence causes the acquired MR data to be entered into several subregions of k-space to be scanned, and  as  shown FIG. 2  a sequence diagram of a magnetic resonance sequence where the  magnetic resonance shown employs echo-planar imaging with a gradient switching 44 in the readout direction. )
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate method of  segmenting  the k-space into serval regions and recording the several subregions of k-space  taught by Grodzki, David II  into modified  Pfeuffer.
The suggestion/motivation for doing are:  the recording of the several subregions of k-space advantageously results in a low noise volume of the magnetic resonance sequence, and the several subregions of k-space are advantageously recorded using an extended echo interval and lower slew rates ([0023]) .

Regarding claim 8, while the combination of Pfeuffer and Grodzki teaches the limitation of claim 7, but fails to teach the limitation of claim 
On the other hand, Grodzki, David II  further teaches the portion of the first region, in which additional gradients are switched while scan data is recorded as a function of a desired k-space coverage ([0024], [048], Grodzki, David II  further teaches the magnetic resonance sequence implements parallel imaging via multiple reception coil channels, with different coil channels being used to acquire the respective multiple subregions of k-space. FIG. 4 is a flowchart of scanning of several subregions of k-space).
Regarding the motivation statement, the motivation statement applied to claim 7 is also applied to claim 8. 

Regarding claim 9, while the combination of Pfeuffer and Grodzki teaches the limitation of claim 1, but fails to teach the limitation of claim 9
On the other hand, Grodzki, David II  further teaches additional gradients are switched during recordings of scan data in an associated subregion of the first region or equally distributed in the first region([0021], [0023], Grodzki, David II  further teaches  the gradient switching 44 switch the gradient  in the readout direction. The  magnetic resonance sequence causes the acquired MR data to be entered into several subregions of k-space to be scanned in readout  direction).
Regarding the motivation statement, the motivation statement applied to claim 7 is also applied to claim 9. 

Regarding claim 10, while the combination of Pfeuffer and Grodzki teaches the limitation of claim 1, but fails to teach the limitation of claim 10
On the other hand, Grodzki, David II  further teaches  additional gradients are switched during each recording of scan data(fig.2, [0040] Grodzki, David II  further teaches on fig. 2 shows a sequence diagram of a magnetic resonance sequence according to one embodiment of an inventive method. The magnetic resonance shown employs echo-planar imaging with a gradient switching 44 in the readout direction.  Specifically, the magnetic resonance sequence shown has a chronological sequence of radio-frequency pulses and gradient switching).
Regarding the motivation statement, the motivation statement applied to claim 7 is also applied to claim 10. 

Claim 6 is rejected   under 35 U.S.C. 103 as being unpatentable over Pfeuffer US 20130249549 A1, in view  of Grodzki; David US 20150234024 A1, as applied to claim 1 above, and further in view of Stemmer, Alto (hereafter, Stemmer), DE 102013201616 B3, published on July 17, 2014. 

Regarding claim 6, while the combination of Pfeuffer and Grodzki teaches the limitation of claim 1, but fails to teach the limitation of claim 6.
On the other hand, Stemmer further teaches a maximum amplitude of the modulation of the additional gradients is selected as a function of a desired coverage of the k-space (p. 15 1st para., p. 24 4th para., Stemmer further teaches the amplitude of the readout gradient pulses GR 2 , GR3 , GR 4 , GR 5 compared to the readout gradient pulses GR '2 , GR' 3 after 1 would have to be increased by the same factor a, so that the k-space distance of the readout points remains unchanged. This factor a is limited by the maximum gradient amplitude of the gradient system and the minimum dwell time of the analogue / digital converter).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a density compensation taught by Stemmer into modified Pfeuffer.
The suggestion/motivation for doing so allows user of modified Pfeuffer repeatedly detect the central regions of the k-space by different propeller blades, while the peripheral areas are usually detected only in a simple manner(page 23, last para.).

Claim 11 is rejected   under 35 U.S.C. 103 as being unpatentable over Pfeuffer US 20130249549 A1, in view  of Grodzki; David US 20150234024 A1, as applied to claim 1 above, and further in view of Porter; David Andrew  (hereafter, Porter), US 20140197834 A1 , published on July 17, 2014. 

	Regarding claim 11, while the combination of Pfeuffer and Grodzki teaches the limitation of claim 1, but fails to teach the limitation of claim 11.
On the other hand, Porter teaches the amplitude of an additional gradient is increased with increased distance from the k-space center ([0124], the density of the data points 320 is larger (or smaller) at points having a larger (or smaller) distance to the k-space center. In other words, the distance between neighboring data points 320 decreases along the trajectory 300 for larger absolute values in kx-direction 401. This is due to the decreasing (or increasing) amplitude of the gradient fields 201a, 202b for smaller (or larger) 
distances to the k-space center along the kx-direction 401).

It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of acquiring a reduced measurement duration due to optimized sampling of the k-space raw data  along the zigzag-type trajectories taught by Porter ( see [0111]) into modified Pfeuffer.
The suggestion/motivation for doing so allows user of modified Pfeuffer to reduced measurement duration due to optimized sampling of the k-space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793